Citation Nr: 0106692	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for a ganglion cyst of 
the left wrist.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from September 1990 to July 
1991 with five months and five days of prior active service.

By rating decision in January 1998, entitlement to service 
connection for PTSD was denied.  The veteran received written 
notice of this rating denial by letter of the same month; 
however, he failed to file a timely appeal therefrom and that 
decision is final.  In October 1998, the veteran requested 
that the claim of service connection for PTSD be reopened and 
he has submitted additional evidence in support thereof.

This appeal arises from a March 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required as to the 
de novo issues on appeal.  

With regard to the claim of service connection for a 
disability manifested by chest pain and a ganglion cyst of 
the left wrist, the veteran contends that these disabilities 
were manifest during service.  Accordingly, the veteran 
should be afforded a VA examination to include a diagnosis 
for all cardiology disability with an opinion as to the 
etiology of all cardiology disability.  

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained from the Birmingham VA medical center and from 
Alabama Mental Health Center.

With regard to the claim to reopen the issue of entitlement 
to service connection for PTSD, it is noted that this claim 
has previously been denied by the RO.  In July 1997 and 
January 1998, service connection for PTSD was denied.  The 
veteran received timely notice of the January 1998 denial 
letter; however, he failed to file a timely notice of 
disagreement therefrom and the January 1998 denial is final.  
As part of the current claim, filed in October 1998, the 
veteran requested that the claim of service connection for 
PTSD be reopened.  The June 1999 statement of the case did 
not include a recitation of the law and regulations 
pertaining to finality of RO determinations or provide the 
veteran with reasons and bases upon which the claim was 
denied.  If the veteran is to be able to fully argue his 
case, he must be made aware of all law and regulations which 
form the basis of the decision to deny benefits.  

The veteran has represented that he has been awarded Social 
Security Administration (SSA) disability benefits.  The Court 
has held that the VA has a duty to attempt to secure all 
records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the SSA decision and records utilized in 
considering the veteran's claim for SSA disability benefits.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  The Social Security Administration 
should be contacted and asked to furnish 
any medical records and administrative 
decisions which have been prepared in 
connection with the veteran's December 
1992 claim for disability benefits. 

3.  Following completion of the above 
action, the veteran should be afforded a 
VA examination.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination and all indicated diagnostic 
tests must be performed.  Based on a 
review of the medical evidence and the 
current examination, the examiner should 
provide a diagnosis for all cardiology 
disability and then provide a medical 
opinion as to whether it is at least as 
likely as not that any current cardiology 
disability or ganglion cyst of the left 
wrist is related to service.  In 
answering this question, the standard of 
proof which is underlined must be 
utilized.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC) 
to include the law and regulations 
pertaining to finality of RO decisions 
and the provisions of 38 C.F.R. § 3.655 
which should be adhered to in the event 
that the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




